ICJ_012_ReservationsGenocideConvention_UNGA_NA_1950-12-01_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

RESERVES A LA CONVENTION
POUR LA PREVENTION ET LA
REPRESSION DU CRIME

DE GÉNOCIDE
(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU te DÉCEMBRE 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RESERVATIONS TO THE
CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE
CRIME OF GENOCIDE
(REQUEST FOR ADVISORY OPINION)
ORDER OF DECEMBER Ist, 1950
La présente ordonnance doit étre citée comme suit:

« Réserves à la Convention sur le génocide,
Ordonnance du re décembre 1950: C. I. J. Recueil 1950, p. 406.»

This Order should be cited as follows :

“Reservations to the Convention on Genocide,
Order of December rst, 1950: I.C. J. Reports 1950, p. 406.”

 

N° de vente: 53
Sales number

 

 

 
406

INTERNATIONAL COURT OF JUSTICE

YEAR 1950

Order-made on December Ist, 1950

RESERVATIONS TO THE
CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE
CRIME OF GENOCIDE
(REQUEST FOR ADVISORY OPINION)

The President of the International Court of Justice,

Having regard to Article 66, paragraph 2, of the Statute of the
Court,

Whereas on November 16th, 1950, the General Assembly of the
United Nations adopted a resolution requesting the International
Court of Justice to give an advisory opinion on the following
questions :

‘In so far as concerns the Convention on the Prevention and
Punishment of the Crime of Genocide in the event of a State
ratifying or acceding to the Convention subject to a reservation
made either on ratification or on accession, or on signature followed
by ratification :

I. Can the reserving State be regarded as being a party to the
Convention while still maintaining its reservation if the reserv-
ation is objected to by one or more of the parties to the Con-
vention but not by others ?

Il. If the answer to question I is in the affirmative, what is the
effect of the reservation as between the reserving State and:

(a) The parties which object to the reservation ?
(b) Those which accept it ?

1950

December Ist

General List:
No. 12
ORDER OF I XII 50 (RESERVATIONS TO GENOCIDE CONVENTION) 407

III, What would be the legal effect as regards the answer to ques-
tion I if an objection to a reservation is made :

{a) By a signatory which has not yet ratified ?

(b}) By a State entitled to sign or accede but which has not
yet done so ?”

Whereas a certified true copy of the French and English texts of
the aforesaid resolution of the General Assembly was transmitted
to the Court by a letter of November 17th, 1950, of the Secretary-
General of the United Nations, filed in the Registry on Novem-
ber 20th, 1950;

Whereas under the provisions of its Article 11, the said Conven-
tion is open for signature not only by any Member of the United
Nations, but also by any non-member State to which an invitation
to sign has been addressed by the General Assembly, and whereas
the States so invited are likely to be able to give information on the
questions referred to the Court by the resolution of the General
Assembly ;

Whereas the International Labour Organization and the Organiz-
ation of American States are likely to be able to furnish inform-
ation on the practice of reservations to multilateral conventions and
it is therefore advisable to receive such information in so far as
this practice might enlighten the Court on the questions submitted
to it, which are confined to the Convention on the Prevention and
Punishment of the Crime of Genocide :

1. Requests the Registrar to notify such States and international
organizations by application of the provisions of Article 66,
paragraph 2, of the Statute ;

2. Appoints Saturday, January 2oth, 1951, as the date of expiry
of the time-limit within which the aforesaid States and organiz-
ations may file written statements ;

3. Reserves the rest of the procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this first day of December, one
thousand nine hundred and fifty.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.
